 In the Matter of HOLLINGSWORTH & WHITNEY COMPANY,EMPLOYERandINTERNATIONAL AssociATIoN OF MACHINISTS, PETITIONERCaseNo.1-RC-892.-DecidedNovember18,1948DECISIONANDORDERUpon a petition duly filed, hearing in thiscase washeld at Water-ville,Maine, on July 27, 1948, before Robert E. Green, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved herein claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the National Labor RelationsAct, for the followingreasons :The Petitioner seeks to sever from the unit of production and main-tenance employees presently represented by International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, AFL, the Intervenorherein, a group of maintenance mechanics in the construction crew.The Employer and the Intervenor contend that the proposed unit isinappropriate.'The Intervenor has been recognized since 1941 as the collectivebargaining representative of substantially all the Employer's produc-*ChairmanHerzog and Members Reynolds and Gray.In view ofour dismissal of the petition herein on the groundthat the unitsought isinappropriate,we find it unnecessary to considerthe othercontentions raised by theEmployer and Intervenor.80 N. L.R. B., No. 79.366 HOLLINGSWORTH & WHITNEY COMPANY367tion and maintenance employees, including the construction crewmechanics presently sought to be represented by the Petitioner.Although the Petitioner was certified in 1945, pursuant to a consentelection, as representative of a unit of machinists, millwrights, repair-men, welders and their helpers and apprentices, the Intervenor hascontinued to represent the construction crew mechanics as part of itsproduction and maintenance unit, and they have shared equally withthe other employees the wage increases and insurance benefits obtainedfor them by the Intervenor.There are 13 construction crew mechanics who, together with 6 con-crete men, constitute a separate department known as the constructioncrew.The Petitioner does not seek to represent the concrete men. Theconstruction crew mechanics perform general maintenance work at theEmployer's plant and at the residences the Employer maintains for itsemployees.Their work consists of repairing windows, putting upposts, stringing cable, laying roofs and floors, sanding floors, pre-paring concrete forms, removing snow and ice, and similar tasks.Onoccasions, construction crew mechanics do carpentry work or makerepairs to machines, functions generally performed by the millwrightsand the repairmen.The construction crew mechanics also frequentlywork with and assist the maintenance craftsmen who are included inthe production and maintenance unit, but they do not perform thework of such craftsmen.The work performed by the constructioncrew mechanics does not require a high degree of skill, and they areclassified as among the least skilled of the Employer's employees.ThePetitioner, in its brief before the Board, concedes that the construc-tion crew do not constitute a craft unit.As it is clear that the con-struction crew mechanics are not craftsmen, and as no other sufficientreason appears for severing them from the existing production andmaintenance unit,2 we shall dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board orders that the petition herein be, and it hereby is,dismissed.2 SeeMatter of United Concrete Pipe Corporation,79N. L.R.B. 1023;Matter ofC.T. Dearing Printing Company,79 N. L. R. B. 1020;Matter of Oliver G. Kelley, d/b/a0.G.Kelly, 78 N.L. R B 1166;Matter of General Mills, Inc, Mechanical Division, 77N. L. R. B. 474;Matter of Shampaine Company,77 N. L. R. B. 1100.